Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1. Claims 1-8 are presented for the examination. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claim(s) 1, 7, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Oki(US 5577030 A) in view of MITSUNOBU(US 20110103398 A1) and further in view of Yong(US 20140233569 A1).

As to claim 1, Oki teaches generate an adjacency matrix indicating containers having a relationship of a transmission source and a transmission destination of  among a plurality of containers(  establishing an adjacency matrix by exclusively assigning a number from 1 to N to each node and setting the row i, column j element of an N, row N column matrix to "1" when there is a link connecting the node with number i (1.ltoreq.i.ltoreq.N) and the node with number j (1.ltoreq.j.ltoreq.N)), col 2, ln 31-40),
the adjacency matrix including containers of the transmission source as first containers and containers of the transmission destination as second containers( FIG. 42(b) illustrates an N.times.N adjacency matrix A (where N is the number of nodes) which represents the communication network in FIG. 42(a). A(i,j) is the (i,j) element of adjacency matrix A, and is defined as follows. A(i,j)=1 if there is a link between node i and node j, col 1, ln 42-50), 
specify, from the first containers and the second containers included in the adjacency matrix, a first container and a second container  indicating that no communication in both directions exists( S1) Input the communication network with a network of the sort shown in FIG. 42, and represent this using adjacency matrix A. The (i,j) element of adjacency matrix A is defined as follows. If there is a link between node i and node j, A(i,j)=1; and if there is no such link, A(i,j)=0. A hop limit L is also input, col 15, ln 22-30),
a rule that sets the first container as the transmission destination and the second container as the transmission source to information including another rule indicating a process to be performed  according to the transmission source and the transmission destination of the packet( (S2) Calculate the link disjoint paths between nodes i and j (there are N.times.(N-1) node pairs, where N is the number of nodes). Now decide whether the link disjoint paths between all nodes have been calculated. If so, terminate the processing. If not so, proceed to S3. (S3) Initialize dij, the number of link disjoint paths between nodes, to "0". Copy adjacency matrix A to temporary adjacency matrix A'. (S4) Set hop number k (the number of passed links) to k=1. (S5) If k.noteq.1, calculate A'.sup.k =A'.sup.k-1 .times.A'. If k=1, A'.sup.1 =A', so no calculation is required. (S6) Decide whether there is a path or paths which can reach destination node j from origin node i in k hops. A'.sup.k (u,w), the (u,w) element of A'.sup.k, indicates the number of paths which can reach node w from node u in k hops. Whether there is a path that can reach node j from node i should be decided on the basis of whether element A'.sup.k (i,j) is equal to or greater than "1". If A'.sup.k (i,j).gtoreq.1 is true, there is a path that reaches in k hops, so proceed to S9. If it is not true, proceed to S7. S7) Increase hop number k by 1. (S8) Decide whether hop number k which has been increased by 1 in S7 is still within hop limit L, i.e., decide whether k.ltoreq.L. If this is true, return to S5 and search for paths with k hops, col 15, ln 30-55).
 	 Oki does not teach  rule on an adjacency matrix of specified transmission source and specified transmission destination for transmission of packet. However, Mitsunobu teaches rule on an adjacency matrix of a transmission source and a transmission destination for transmission of packet( for each combination of a source node and a destination node in a network, a number of time slots to be allocated to packet transmission from the source node to the destination node, , para[0006], ln 1-5/ identifying, for each certain time slot, a shortest route among routes formed by the unused link, para[0006], n 20-30/ For example, when the data depicted in FIG. 8 is stored in the link information storage 2005, the adjacency matrix as depicted in FIG. 15 is generated. For example, when the starting node (src) is the node x, the ending node (dst) is the node y, "1" is set to an element (x, y) in the adjacency matrix when any link between the nodes x and y exists. On the other hand, when there is no link between the nodes x and y, "0" is set to the element (x, y) in the adjacency matrix. For example, in FIG. 8, because a link from the node "0" to the node "4" exists, "1" is set to an element (0, 4) in the adjacency matrix depicted in FIG. 15. Incidentally, the processing itself to identify the shortest distance by the Dijkstra's algorithm is conventional, para[0061], ln 16-30/ When the number of hops in the shortest route identified at the step S35 is greater than (the minimum number of hops+.alpha.) (step S37: Yes route), step S39 is skipped and the processing shifts to a processing at step S41. Incidentally, when the number of hops in the shortest route identified at the step S35 exceeds the allowable number of hops, the delay time becomes long when the packet transmission is carried out through such a route, para[0067], ln 10-25).
It would have been obvious to one of the ordinary skill in  the art before the effective filling date of claimed invention was made to modify the teaching of Oki with Mitsunobu   to incorporate the feature of rule on an adjacency matrix of specified transmission source and specified transmission destination for transmission of packet because this reduces the power consumed for the packet buffering and routing table retrieving processing, and power saving in the relay router is realized.  
Oki and Mitsunobu  do not teach add a rule . However, Young teaches add a rule(  store a plurality of inter-network forwarding policies for a tenant network, para[0007], ln 3-12/ The distributed gateway may also determine whether an inter-network forwarding policy is stored within the distributed gateway that is used to forward data packets to the destination virtual network. The distributed gateway may transmit the data packet toward the destination end point when the distributed gateway stores the inter-network forwarding policy used to forward the data packet to the destination virtual network or transmit the data packet toward a designated gateway, para[0008], ln 17-28). 
It would have been obvious to one of the ordinary skill in  the art before the effective filling date of claimed invention was made to modify the teaching of  Oki and Mitsunobu   with Young to incorporate the feature of  add rule because this  optimizes traffic by forwarding data 
packets to other virtual overlay networks without forwarding the traffic to the gateways.
As to claims 7-8, they are rejected for the same reason as to claim 1 above. 


3.	Claim(s) 2 , 3, 5, 6 are rejected under 35 U.S.C. 103 as being unpatentable over Oki(US 5577030 A) in view of MITSUNOBU(US 20110103398 A1)  in view of Yong(US 20140233569 A1) and further in view of Mendelson( US 20220174000 A1).

As to claim 2, Mendelson teaches  specify a first container and a second container includes to specify the container of the transmission destination as the second container and specifies the container of the transmission source as the first container, among the two of the containers in the adjacency matrix having a relationship of the transmission source and the transmission destination( para[0072]]/ para[0069], ln 1-10) .  
It would have been obvious to one of the ordinary skill in  the art before the effective filling date of claimed invention was made to modify the teaching of  Oki, Mitsunobu and  Young with Mendelson to incorporate the feature of Mendelson because this achieves the benefits of a reduced reconfiguration times and scalability without enduring the increased latency or reduced bandwidth problems.  
As to claim 3,  Mendelson teaches  specify a first container and a second container includes: to generate a first list having the plurality of containers in which communication with the first container occurs as elements from the adjacency matrix( para[0054], ln 10-15/ para[0044], ln 12-30) ; to generate a second list having the plurality of containers in which communication with a third container occurs as elements from the adjacency matrix(para[0054], ln 10-15/ para[0044], ln 12-30), the third container being different from the first container among the plurality of containers( para[0044], ln 15-20) ; and to specify a container corresponding to an element included in the second list and not included in the first list as the second container( para[0044], ln 15-32).  
As to claim 5,  Mendelson teaches wherein each of the plurality of containers achieves a service( para[0038], ln 1-25).
As to claim 6, Mendelson teaches wherein the processor is further configured to specify the rule corresponding to the transmission source and the transmission destination of a received packet by referring to a storage storing the information, (para[0051], ln 3-40 to para[0052]) and perform a process indicated by the specified rule on the received packet ( para[0072], ln 5-10 ).  

4.	 Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Oki(US 5577030 A) in view of MITSUNOBU(US 20110103398 A1) in view of Yong(US 20140233569 A1) in view of Mendelson( US 20220174000 A1) and further in view of LIU(CN 111947676 A).

As to claim 4, Young teaches add the rule(para[0008], ln 17-28) for the same reason as to claim 1 above. 
 	 Oki, Mitsunobu, Young and Mendelson do not teach  a rule includes to add the rule that sets the specified first container as the transmission destination and the  specified second container as the transmission source to the information when a number of elements commonly included in the first list and the second list is equal to or more than a threshold value. However, Lui teaches  a rule includes to add the rule that sets the specified first container as the transmission destination and the  specified second container as the transmission source to the information when a number of elements commonly included in the first list and the second list is equal to or more than a threshold value ( judging whether the number of the vertexes of the candidate path ordered in the two candidate paths with the transfer mark is greater than the candidate path in front of the candidate path; if so, the sequencing positions of the two candidate paths are exchanged. Thus, it is possible to sort the routes which can be used as the number of the vertexes of the transfer branch points in the front, sec: Further, in the real-time example, ln 12-32).
It would have been obvious to one of the ordinary skill in  the art before the effective filling date of claimed invention was made to modify the teaching of  Oki, Mitsunobu, Young and  Mendelson with Lui  to incorporate the feature of  a rule includes to add the rule that sets the specified first container as the transmission destination and the  specified second container as the transmission source to the information when a number of elements commonly included in the first list and the second list is equal to or more than a threshold value because this realizes the automatic planning of express path, which is a technical problem to be solved by the technical personnel in the field.  
Response to the argument: 

5.	Applicant amendment filed on 09/13/2022 has been considered but they are not persuasive: 


Applicant argued in substance that : 
 (1) “  Mendelson does not appear to disclose: the adjacency matrix including containers of the transmission source as first containers and containers of the transmission destination as second containers; specify, from the first containers and the second containers included in the adjacency matrix, a first container and a second container indicating that no communication in both directions exists.”

6.	 Examiner respectfully disagreed with Applicant's remarks:
               As to the point (1), Oki teaches ( FIG. 42(b) illustrates an N.times.N adjacency matrix A (where N is the number of nodes) which represents the communication network in FIG. 42(a). A(i,j) is the (i,j) element of adjacency matrix A, and is defined as follows. A(i,j)=1 if there is a link between node i and node j, col 1, ln 42-50), 
specify, from the first containers and the second containers included in the adjacency matrix, a first container and a second container  indicating that no communication in both directions exists( S1) Input the communication network with a network of the sort shown in FIG. 42, and represent this using adjacency matrix A. The (i,j) element of adjacency matrix A is defined as follows. If there is a link between node i and node j, A(i,j)=1; and if there is no such link, A(i,j)=0. A hop limit L is also input, col 15, ln 22-30), ( (S2) Calculate the link disjoint paths between nodes i and j (there are N.times.(N-1) node pairs, where N is the number of nodes). Now decide whether the link disjoint paths between all nodes have been calculated. If so, terminate the processing. If not so, proceed to S3. (S3) Initialize dij, the number of link disjoint paths between nodes, to "0". Copy adjacency matrix A to temporary adjacency matrix A'. (S4) Set hop number k (the number of passed links) to k=1. (S5) If k.noteq.1, calculate A'.sup.k =A'.sup.k-1 .times.A'. If k=1, A'.sup.1 =A', so no calculation is required. (S6) Decide whether there is a path or paths which can reach destination node j from origin node i in k hops. A'.sup.k (u,w), the (u,w) element of A'.sup.k, indicates the number of paths which can reach node w from node u in k hops. Whether there is a path that can reach node j from node i should be decided on the basis of whether element A'.sup.k (i,j) is equal to or greater than "1". If A'.sup.k (i,j).gtoreq.1 is true, there is a path that reaches in k hops, so proceed to S9. If it is not true, proceed to S7. S7) Increase hop number k by 1. (S8) Decide whether hop number k which has been increased by 1 in S7 is still within hop limit L, i.e., decide whether k.ltoreq.L. If this is true, return to S5 and search for paths with k hops, col 15, ln 30-55).
 	 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
                                                        Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LECHI TRUONG whose telephone number is ( 571) 272-3767.  The examiner can normally be reached on 10-8PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,   SAM SOUGH can be reached on ( 571) 272-6799   . The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR of Public PAIP. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIP system, contact the Electronic Business Center (EBC) at 866-217-9197(toll-free).
/LECHI TRUONG/Primary Examiner, Art Unit 2194